SEABURY, J.
This was an action, to recover for money loaned. The plaintiff offered testimony in support of his cause of action. The defendants offered testimony contradicting it. The trial court dismissed the complaint upon the ground that the plaintiff had not sustained the burden of proof. In so doing, the court assumed to exercise the functions of the jury. There being a conflict in the testimony, it was. the province of the jury to decide the case, and it was clearly error for the trial court to dismiss the complaint upon the ground that the plaintiff had not proved his case by a fair preponderance of the evidence.
The judgment is reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.